N O N - F I N A L   A C T I O N

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current title “SOLID-STATE IMAGE SENSOR, IMAGING DEVICE, AND METHOD OF CONTROLLING SOLID-STATE IMAGE SENSOR” is a good starting point, but recommends adding analogous language to “EVENT” or “EVENT-BASED” into the current title to distinguish it from a frame-based image sensor because the language “solid-state image sensor” is generic to both types.  For example, Examiner recommends the following amended new title:
“EVENT IMAGE SENSOR, IMAGING DEVICE, AND METHOD OF CONTROLLING EVENT IMAGE SENSOR”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” as stated in claims 1-5 and 7 AND “recording unit” as recited in claim 7.
Examiner interprets “control unit” to correspond to a signal processor 220 (Fig.3) in view of para [0044 & 0042].
Examiner interprets “recording unit” to correspond to a memory 120 (Fig.1) in view of para [0032-0033 and 0066].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WATANABE (Olympus, US 2018/0167575) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, Watanabe discloses a solid-state image sensor (Figures 1 and 2: SSIS 1) comprising: 
a pixel array unit in which a plurality of pixel circuits is arranged (Fig. 2 and para [0046]: pixel array 40 arranged with plural pixel circuits 50), each pixel circuit detecting a change in luminance of incident light occurring outside a predetermined dead band as an address event (Note: Applicant’s para [0038] states a dead band indicates a range of the amount of change in luminance where no address event is detected. Watanabe, Fig. 2: pixel circuits 50, para [0047 & 0050-0051], may include a normal pixel circuit 51 per Fig.3A and motion detection pixel circuit 52 having Address Event Representation (AER) 526 circuit per Fig.3B as detailed in para [0065-0066 & 0076-0078], which detects luminance change outside dead band); 
and a control unit that controls a width of the dead band according to the number of times the address event is detected in the pixel array unit within a fixed unit cycle (Fig. 2: control unit 10/100 performing steps of Figures 9 & 10 as discussed in para [0146], which states “as a result of the determination in step S113, if it is determined that the calculated number of motion detection pixels 52 is not larger than the predetermined number of threshold values, i.e., smaller than or equal to the predetermined number of threshold values (“NO” in step S113), the reading address control circuit 100 completes the process of determining a reading region in which normal pixels 51 configured to output pixel signals are designated. In other words, the reading address control circuit 100 completes the process without determining the reading region of the normal pixels 51 from which pixel signals are read (without reading the pixel signals from the normal pixels 51), as in step S103 in the flowchart shown in FIG. 9”.  The case of not reading equates to the case of setting the width of the dead zone to be wide, therefore Watanabe also teaches the feature of a control unit 10/100 that controls a width of the dead band according to the number of times the address event is detected in the pixel array unit within a fixed unit cycle).

	As per CLAIM 3, Watanabe discloses the solid-state image sensor according to claim 1, wherein each of the plurality of pixel circuits compares each of an upper limit and a lower limit of the dead band with an amount of change in the luminance, and detects the address event on a basis of the comparison result (Watanabe, Fig. 3B and para [0065-0066 & 0076-0078]: pixel circuits 50/52 compares upper limit 524 and lower limit 525 of dead band to detect event on basis of comparison).

	As per CLAIM 4, Watanabe discloses the solid-state image sensor according to claim 1, wherein the control unit controls the width of the dead band in a case where the number of times of detection is outside a predetermined allowable range (Watanabe, Fig. 2: control unit 10/100 controls the width of the dead band in a case where the number of times of detection is outside a predetermined allowable range in view of Fig.10: steps S112 & S113).

	As per CLAIM 5, Watanabe discloses the solid-state image sensor according to claim 1, wherein the pixel array unit is divided into a plurality of areas, and the control unit controls the width of the dead band for each of the plurality of areas (Watanabe, Fig. 2: control unit 10/100 controls the width of the dead band for each of the divided plurality of areas of pixel array 40 as illustrated in Fig.8 as detailed in para [0121-0123]).

	As per CLAIM 6, Watanabe discloses the solid-state image sensor according to claim 1, wherein each of the plurality of pixel circuits includes a photoelectric conversion element that photoelectrically converts the incident light to generate a photocurrent, and a current-voltage conversion circuit that converts the photocurrent into a voltage, the photoelectric conversion element is arranged on a light receiving chip, and the current-voltage conversion circuit is arranged on a detection chip laminated on the light receiving chip (Watanabe, Figures 1, 2 & 3B: pixel circuits 50/52 includes photoelectric conversion element PD2 arranged on a light-receiving chip 11, AND the current-voltage conversion circuit 523 is arranged on a detection chip 12 STACKED on the light-receiving chip 11, para [0041-0046, 0065-0066 & 0078]).

	As per INDEPENDENT CLAIM 8, Watanabe discloses a method of controlling a solid-state image sensor (Figures 1 and 2: SSIS 1 and control unit 10/100 performing method steps of Figure 10), comprising: 
a counting procedure of counting the number of times an address event is detected within a fixed unit cycle in a pixel array unit in which a plurality of pixel circuits is arranged, each pixel circuit detecting a change in luminance of incident light occurring outside a predetermined dead band as the address event, and a control procedure of controlling a width of the dead band according to the number of times of detection (Fig. 2 and para [0046]: pixel array 40 arranged with plural pixel circuits 50. Note: Applicant’s para [0038] states a dead band indicates a range of the amount of change in luminance where no address event is detected. Watanabe’s Fig. 2: pixel circuits 50, para [0047 & 0050-0051], may include a normal pixel circuit 51 per Fig.3A and motion detection pixel circuit 52 having Address Event Representation (AER) 526 circuit per Fig.3B as detailed in para [0065-0066 & 0076-0078], which detects luminance change outside dead band.  Watanabe further discloses control unit 10/100 performs steps of Figures 9 & 10 according to para [0146], which states “as a result of the determination in step S113, if it is determined that the calculated number of motion detection pixels 52 is not larger than the predetermined number of threshold values, i.e., smaller than or equal to the predetermined number of threshold values (“NO” in step S113), the reading address control circuit 100 completes the process of determining a reading region in which normal pixels 51 configured to output pixel signals are designated. In other words, the reading address control circuit 100 completes the process without determining the reading region of the normal pixels 51 from which pixel signals are read (without reading the pixel signals from the normal pixels 51), as in step S103 in the flowchart shown in FIG. 9”.  The case of not reading equates to the case of setting the width of the dead zone to be wide, therefore Watanabe also teaches the feature of a control unit 10/100 that controls a width of the dead band according to the number of times the address event is detected in the pixel array unit within a fixed unit cycle).










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WATANABE (Olympus, US 2018/0167575) in view of GOUSEV (Qualcomm, US 2016/0094814) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 7, Watanabe discloses an imaging device (Figures 1 and 2: SSIS 1) comprising: 
a pixel array unit in which a plurality of pixel circuits is arranged (Fig. 2 and para [0046]: pixel array 40 arranged with plural pixel circuits 50), each pixel circuit detecting a change in luminance of incident light occurring outside a predetermined dead band as an address event (Note: Applicant’s para [0038] states a dead band indicates a range of the amount of change in luminance where no address event is detected. Watanabe, Fig. 2: pixel circuits 50, para [0047 & 0050-0051], may include a normal pixel circuit 51 per Fig.3A and motion detection pixel circuit 52 having Address Event Representation (AER) 526 circuit per Fig.3B as detailed in para [0065-0066 & 0076-0078], which detects luminance change outside dead band); 
a control unit that controls a width of the dead band according to the number of times the address event is detected in the pixel array unit within a fixed unit cycle (Fig. 2: control unit 10/100 performing steps of Figures 9 & 10 as discussed in para [0146], which states “as a result of the determination in step S113, if it is determined that the calculated number of motion detection pixels 52 is not larger than the predetermined number of threshold values, i.e., smaller than or equal to the predetermined number of threshold values (“NO” in step S113), the reading address control circuit 100 completes the process of determining a reading region in which normal pixels 51 configured to output pixel signals are designated. In other words, the reading address control circuit 100 completes the process without determining the reading region of the normal pixels 51 from which pixel signals are read (without reading the pixel signals from the normal pixels 51), as in step S103 in the flowchart shown in FIG. 9”.  The case of not reading equates to the case of setting the width of the dead zone to be wide, therefore Watanabe also teaches the feature of a control unit 10/100 that controls a width of the dead band according to the number of times the address event is detected in the pixel array unit within a fixed unit cycle).
Watanabe remains silent to “memory” per the limitation: “a recording unit that records data obtained from a detection result of the address event”. 
However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device/method conceivable by one of ordinary skill in the art, since it is well known in related field of an Event Image Sensor (see invention title), as taught by prior art GOUSEV, to utilize memory “recording unit” 218/230 as disclosed in Figures 2A/2B and Para [0008 and 0034-0042]. Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Watanabe and Gousev), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Gousev into suitable modification with the teachings of Watanabe to produce an event image sensor connected with memory for recording data obtained from a detection result of the address event for the MOTIVATED REASON of storing results for future processing operations in the analogous art of an event sensor/camera.












Allowable Subject Matter
Claim 2 contains subject matter not taught by the prior art.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest/related prior art (cited/discussed in this Office Action), when taken alone or in reasonable combination, does not teach “wherein the control unit widens the dead band as the number of times of detection increases” as recited in claim 2.


Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following reference further discloses the state of the art related to an event sensor.
GOVIL (US 2016/0094796) discloses an event sensor.  See Figures 2-3, Fig. 5: event mode 540/550 and method of Fig. 8.


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698